OPINION — AG — (1) A STATE EMPLOYEE OF ONE AGENCY MAY NOT ENTER INTO A CONTRACT WITH ANOTHER STATE AGENCY, EITHER AS AN INDIVIDUAL OR THROUGH ANY BUSINESS ENTERPRISE IN WHICH THE EMPLOYEE HOLDS A SUBSTANTIAL FINANCIAL INTEREST (AS DEFINED IN 74 O.S. 1971 1403 [74-1403](C)) TO FURNISH SAID AGENCY CONSULTANT SERVICES. (2) A FULL TIME STATE EMPLOYEE OF ONE AGENCY MAY NOT BE PAID CONSULTANT FEES BY ANOTHER STATE AGENCY. CITE: 74 O.S. 1979 Supp., 1404 [74-1404], OPINION NO. 75-146, 74 O.S. 1971 1405 [74-1405](A) (DUAL COMPENSATION, CONFLICT OF INTEREST) (FLOYD W. TAYLOR) == WITHDRAWN BY 88-023 TO EXTENT IT CONFLICTS ** NOTE, NOTE : WITHDRAWN BY OPINION NO. 92-022 (1993) ** ** SEE OPINION NO. 91-634 (1991) ** SEE OPINION NO. 87-534 (1987) **